DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paredes (U.S. Pub. No. 20140069884).
Regarding Claim 1, Paredes discloses a bowl (Figure 8), comprising: an upper part (figure 8 below) having a cylindrical shape (figure 8) and including an opening (Figure 8 below); a middle part (Figure 8 below) located adjacent the upper part, wherein the opening extends into at least a portion of the middle part (Figure 8); and a lower part (Figure 8 below) having a lower surface (Figure 8), wherein the lower surface comprises a first portion (figure 8 below) that extends across a portion of the lower part and a second portion (Figure 8 below) that extends across another portion of the lower part, wherein the second portion is angled with respect to the first portion (Figure 8).

    PNG
    media_image1.png
    464
    601
    media_image1.png
    Greyscale

Regarding Claim 2, Paredes discloses the second portion of the lower surface is configured to contact a flat surface on which the bowl is placed when the opening is filled or partially filled (paragraph 46).
Regarding Claim 3, Paredes discloses the first portion of the lower surface is configured to contact the flat surface when the opening is not filled (paragraph 46).
Regarding Claim 4, Paredes discloses the angle of the second portion with respect to the first portion ranges from about 15 degrees to about 75 degrees (Figure 8 above).
Regarding Claim 5, Paredes discloses the second portion extends to the middle part (Figure 8).
Regarding Claim 6, Paredes discloses the bowl is configured to tilt downwardly when a force is applied to the upper part of the bowl or when items are placed in the 
Regarding Claim 7, Paredes discloses the second portion of the lower surface is configured to contact a flat surface on which the bowl is placed when the opening is not filled (paragraph 46).
Regarding Claim 9, Paredes discloses a container (figure 8), comprising: an upper part (figure 8 above) including an opening (figure 8 above); and a lower part (Figure 8 above) comprising: a first surface (figure 8 above), wherein the first surface comprises a flat portion (Figure 8)that extends across a portion of the lower part (figure 8), and a second surface (figure 8 above) that is angled with respect to the first surface, wherein the second surface is configured to contact a flat surface on which the container is placed when the opening is filled or partially filled (paragraph 46).
Regarding Claim 10, Paredes discloses the first surface is configured to contact the flat surface when the opening is not filled (paragraph 46).
Regarding Claim 11, Paredes discloses the angle of the second surface with respect to the first surface ranges from about 15 degrees to about 75 degrees (Figure 8 above).
Regarding Claim 12, Paredes discloses the second surface extends upwardly from the first surface to at least a middle part (Figure 8 above) of the container located between the upper part and the lower part (Figure 8).
Regarding Claim 13, Paredes discloses the first surface extends approximately to a middle of the container (figure 9).
Regarding Claim 14, Paredes discloses the container is configured to tilt downwardly when a force is applied to the upper part of the container or when items are placed in the opening, such that the items are visible to a user located in front of the container (paragraph 46).
Regarding Claim 15, Paredes discloses the second surface is configured to contact the flat surface on which the container is placed when the opening includes no items (paragraph 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes (U.S. Pub. No. 20140069884) in view of Rubens (U.S. Patent No. 3,100,054).
Regarding Claims 8 and 16, Paredes teaches all the limitations substantially as claimed except for the bowl/container comprises plastic.  However, Rubens teaches plastic (Column 2, lines 34-36).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paredes to include plastic, as taught by Rubens, in order to provide a lightweight and durable container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH J VOLZ/Examiner, Art Unit 3733